Judgment, Court of Claims of the State of New York (S. Michael Nadel, J.), entered on or about May 26, 1998, which granted claimant-respondent’s motion for summary judgment, awarded it $53,566.60 in damages representing additional insurance premiums paid to the State Insurance Fund (SIF) under protest, and denied the State’s cross-motion for summary judgment, unanimously reversed, on the law, without costs, the award vacated, claimant’s motion for summary judgment denied, and the claim dismissed.
While this claim for recoupment of Workers’ Compensation premium overpayments was properly brought in the Court of Claims (Commissioner of State Ins. Fund v J.D.G.S. Corp., 253 AD2d 368; Commissioners of State Ins. Fund v Netti Wholesale Beverage Co., 245 AD2d 48), that court erred in granting claimant summary judgment. Inasmuch as it cannot be said that it would be unreasonable for the Workers’ Compensation Board to find the truckers to be claimant’s employees, as opposed to independent contractors, and thus for SIF to charge claimant premiums for them, and since more than sufficient indicia of an employer-employee relationship exist here (see, Commissioners of State Ins. Fund v Lindenhurst Green & White Corp., 101 AD2d 730; Matter of Grigoli v Nito, 11 AD2d 581), the claim should be dismissed (see, Sikes v Chevron Cos., 173 AD2d 810). Concur — Nardelli, J. P., Williams, Tom, Lerner and Friedman, JJ.